



Exhibit 10.28


AMENDMENT NO. 6 TO THE
ENSCO 2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2005)


THIS AMENDMENT No. 6 is executed this 19th day of December 2019, and effective
as 4 November 2019, by ENSCO International Incorporated, having its principal
office in Houston, Texas (hereinafter referred to as the “Company”).
WITNESSETH:
WHEREAS, effective April 1, 1995, Energy Service Company, Inc. adopted the
Energy Service Company, Inc. Select Executive Retirement Plan (the “Original
SERP”);
WHEREAS, the name of the Company was changed to ENSCO International
Incorporated;
WHEREAS, the Company amended and restated the Original SERP, effective January
1, 1997, to (i) provide a discretionary profit sharing contribution, (ii) rename
the Original SERP the “ENSCO Supplemental Executive Retirement Plan,” and (iii)
coordinate the operation of the Original SERP with the ENSCO Savings Plan;
WHEREAS, the Pension and Welfare Benefits Administration of the Department of
Labor issued final regulations establishing new standards for processing benefit
claims of participants and beneficiaries under Section 8.2 of the Original SERP
which were subsequently clarified by further guidance from the Pension and
Welfare Benefits Administration (collectively the “Final Claims Procedure
Regulations”);
WHEREAS, the Company adopted Amendment No. 1 to the amended and restated
Original SERP, effective as of January 1, 2002, to revise Section 8.2 of the
Original SERP to provide that the administrator of the Original SERP shall
process benefit claims of participants and beneficiaries pursuant to the claims
procedure specified in the summary plan description for the Original SERP which
shall comply with the Final Claims Procedure Regulations, as may be amended from
time to time;
WHEREAS, the Company amended and restated the Original SERP, effective as of
January 1, 2004;
WHEREAS, the American Jobs Creation Act of 2004 (the “AJCA”) enacted new section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), which
imposed new rules regarding the timing of elections and distributions under
nonqualified deferred compensation plans effective for years beginning after
December 31, 2004;
WHEREAS, the Company determined to comply with the AJCA and new section 409A of
the Code by freezing the Original SERP and adopting the ENSCO 2005 Supplemental
Executive Retirement Plan (the “2005 SERP”), effective January 1, 2005;
WHEREAS, the Board of Directors of the Company (the “Board”), upon
recommendation of its Nominating, Governance and Compensation Committee (the
“Committee”), approved Amendment No. 1 to the 2005 SERP during a regular meeting
held on November 6, 2007;





--------------------------------------------------------------------------------





WHEREAS, the Board, upon recommendation of the Committee, approved Amendment No.
2 to the 2005 SERP during a regular meeting held on March 10, 2008;
WHEREAS, the Board, upon recommendation of the Committee during its meeting held
on November 3-4, 2008, approved the amendment and restatement of the 2005 SERP
during a regular meeting held on November 4, 2008;
WHEREAS, the Company adopted the amended and restated 2005 SERP, effective as of
January 1, 2005, except as specifically provided otherwise to the contrary
therein, in order to (i) facilitate compliance with the final Treasury
regulations under section 409A of the Code, and (ii) incorporate the amendments
to the 2005 SERP previously made by Amendment No. 1 and Amendment No. 2;
WHEREAS, the Board, upon recommendation of the Committee during its regular
meeting held on August 4, 2009, approved Amendment No. 1 to the 2005 SERP, as
amended and restated effective January 1, 2005, during a regular meeting held on
August 4, 2009;
WHEREAS, the Board, upon recommendation of the Committee during its regular
meeting held on November 2, 2009, approved Amendment No. 2 to the 2005 SERP, as
amended and restated effective January 1, 2005, during a regular meeting held on
November 3, 2009;
WHEREAS, the Board, upon recommendation of the Committee, approved Amendment No.
3 to the 2005 SERP, as amended and restated January 1, 2005, on December 22,
2009;
WHEREAS, each issued and outstanding American depositary share ("ADS") (each ADS
representing a Class A ordinary share, nominal value US$0.10 of Ensco plc, now
named Valaris plc and with a nominal value of US$0.40 per share, (each a
"Valaris UK Share")) was converted into the right to receive a Valaris UK Share
effective as of the date fixed for termination of the Deposit Agreement, dated
as of September 29, 2009, among Ensco plc, Citibank, N.A., as Depositary, and
the holders and beneficial owners of the ADSs issued thereunder (the
"Termination Date");
WHEREAS, the Board, upon recommendation of the Committee, by its unanimous
written consent approved Amendment No. 4 to the amended and restated 2005 SERP,
effective as of the Termination Date in order to (i) specifically provide that
(A) each ADS held by the Ensco ADS fund on the Termination Date will be
converted into one Valaris UK Share, and (B) the references to "Ensco ADS fund"
in Section 7.2 of the amended and restated 2005 SERP shall thereafter be read
and considered to be references to the "Ensco UK Stock fund," and (ii) make such
other conforming changes to the amended and restated 2005 SERP as determined
necessary;
WHEREAS, the Board, upon recommendation of the Committee during its regular
meeting held on 20 May 2013, approved Amendment No. 5 to the amended and
restated 2005 SERP, during a regular meeting held on 21 May 2013;
WHEREAS, the Compensation Committee of the Board of Directors of Valaris plc,
the parent of the Company, pursuant to its delegated authority under its charter
approved Amendment No. 6 to the amended and restated 2005 SERP during a regular
meeting held on 4 November 2019; and
WHEREAS, the Company now desires to adopt this Amendment No. 6 to the amended
and restated 2005 SERP in order to freeze the amended and restated 2005 SERP as
to the entry of





--------------------------------------------------------------------------------





new participants effective as of 4 November 2019 and as to future deferrals and
contributions thereunder effective as of 1 January 2020 and to make certain
other conforming changes to reflect recent changes in the name of Ensco UK and
its Class A ordinary shares.
NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, and in accordance with Section 10.1 of the amended and restated 2005
SERP, the Company hereby adopts the following Amendment No. 6 to the amended and
restated 2005 SERP, effective as of 4 November 2019:


1.
A new sentence is added to the end of Section 3.1 of the amended and restated
2005 SERP to read as follows:



“Notwithstanding any other provision of the Plan to the contrary, no Employee
who, as of 4 November 2019, was not a Participant in the Plan shall be eligible
to participate in the Plan.”


2.
A new Section 4.7 is hereby added to the amended and restated 2005 SERP to read
as follows:



“Notwithstanding any other provision of the Plan to the contrary, no
contributions or deferrals, including Automatic Deferrals, Basic Deferrals,
Discretionary Deferrals, Matching Contributions, and Employer Discretionary
Contributions, shall be credited under the Plan on or following 1 January 2020.
Each Participant shall continue to accrue earnings and losses on and to vest in
Deferred Compensation, Employer Discretionary Contributions and Matching
Contributions credited to such Participant’s Account prior to such date in
accordance with the terms of the Plan.”


3.
All references to “Ensco UK” shall refer to “Valaris plc” and all references to
an “Ensco UK Shares” shall refer to a Class A ordinary shares of Valaris plc,
par value $0.40 per share.



4.
A new sentence is added to the end of Section 7.2 of the Plan to read as
follows:



“No new investments into the Company stock fund shall be permitted under this
Plan on or after 1 January 2020.”


[Signature page follows.]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officers, has caused this Amendment No. 6 to the amendment and restatement of
the ENSCO 2005 Supplemental Executive Retirement Plan to be executed on the date
first above written.
 
 
ENSCO INTERNATIONAL INCORPORATED
 
/s/ Roger C. McCartney
By: Roger C. McCartney
Title: Director










